Allowable Subject Matter
Claims 1-5 and 7-16 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “the plurality of first through silicon conductors are overlapped on the first active die, and a first spacing exists between the plurality of first through silicon conductors: the plurality of second through silicon conductors are overlapped on the passive device, and a second spacing exists between the plurality of second through silicon conductors; and the second spacing is greater than or equal to the first spacing”; and of claim 12 stating “wherein after the step of configuring the first active die and the step of configuring a passive device electrically connected to the first the through silicon via die, the plurality of first through silicon conductors are overlapped on the first active die and the plurality of second through silicon conductors are overlapped on the passive device, wherein a first spacing exists between the plurality of first through silicon conductors, a second spacing exists between the plurality of second through silicon conductors and the second spacing is greater than or equal to the first spacing”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894